DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Fig. 1-4, Claims 1-20 in the reply filed on 07/12/2021 is acknowledged. Claims 21-22 withdrawn from further consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11,13,15-16,18,20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huynh US 9188408. 
Claim 11, Hyunh discloses a knob assembly, comprising: 
a knob  (250A) including a shank (110) extending along a longitudinal axis (fig2) and a body portion (above 110) extending radially outward from the shank, wherein a radially outer surface of the 
a ring (created by the assembly of 240,242) seated in the circumferential channel, wherein the ring is normally rotatable relative to the knob, and is configured to engage and rotationally couple with the knob when compressed by a manually-applied gripping force. (fig4)

Claim 13, Hyunh discloses the knob assembly of claim 11, wherein an inner surface of the ring comprises a radially-inward projection (not labeled, see fig,4), wherein the base of the channel comprises a pocket (not labeled, see near 292 and 254 in fig4) operable to receive the radially-inward projection when the knob is compressed by the manually- applied gripping force to rotationally couple the ring with the knob. (fig4)

Claim 15, Hyunh discloses the knob assembly of claim 11, wherein the circumferential channel is defined in part by a wall  (transverse to 255b – fig4) defining a rim (255b); and wherein the ring includes a lip (not labeled, see fig3) circumferentially surrounding the rim. (fig4)

Claim 16, Hyunh discloses the knob assembly of claim 11, further comprising a coupling mechanism coupler (230) operable to selectively rotationally couple the ring and the knob. (fig4) 

Claim 18, Hyunh discloses a handleset comprising the knob assembly of claim 11, further comprising a housing (280) configured for mounting to a door  (fully capable – this is considered intended use) and a spindle (140) rotatably mounted to the housing, wherein the knob is rotationally coupled with the spindle, and wherein the spindle is biased toward a home position (fig4).


a knob  (250A) including a shank (110) extending along a longitudinal axis (fig2) and a body portion (above 110) extending radially outward from the shank, wherein a radially outer surface of the body portion has a circumferential channel  (253, where both 240/242 reside – fig3-4) formed therein; and 
a ring (created by the assembly of 240,242) seated in the circumferential channel, wherein the ring is normally rotatable relative to the knob; and
a detent mechanism coupler (230) having a first position (fig3) in which the ring is rotationally decoupled from the knob, and a second position (fig4) in which the detent mechanism rotationally couples the knob and the ring.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hyunh US 9188408 as applied to claim 11 above, and further in view of  Hogan US 9834956. 

Claim 19, Hyunh teaches a handleset of claim 18, however, does not teach a lockset further comprising a latch mechanism comprising a bolt having an extended position and a retracted position, wherein the spindle is operably connected with the latch mechanism such that rotation of the spindle drives the bolt from the extended position to the retracted position.
Hogan teaches a lockset comprising a handleset (fig2) lockset further comprising a latch mechanism (50) comprising a bolt (70) having an extended position (latched) and a retracted (unlatched) position, wherein the spindle  (not labeled) is operably connected with the latch mechanism such that rotation of the spindle drives the bolt from the extended position to the retracted position.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the handleset of Hyunh for use with a lockset as disclosed by Hogan since Hyunh would function equivalent regardless of the intended use of the handleset. 

Allowable Subject Matter
Claims 1-10 are allowed.
References of record do not tach the circumferential channel in the body portion of the knob as well as a ring that deforms. The ring in Hyunh moves but is not deformed. They are not considered equivalent terms. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.

Claims 12, 14,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 17, In Hyunh, even in the decoupled position, the coupling member is still in between the aperture and the opening. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to knob assemblies.
Related but not relied upon art: US 5201202, US 2610877, US 3306643


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/F.F.A./
Examiner
Art Unit 3675


/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 29, 2021